Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,666. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘666 patent are substantially similar to claims 1-11 of the present application.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 as presently written makes it unclear to which claimed component is operable to open and close the opening.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear to whether the back cover detailed in claim 2 is the same or different than the back cover detailed in parent claim 1.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear to whether the back cover detailed in claims 10 and 11 is the same or different than the back cover detailed in parent claim 8.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 2,205,472 to Fagerholm.
Referring to claim 1, Fagerholm discloses a bait cage assembly comprising, a hook – at 3, and a cage – at 16,26, mounted to the hook – see figures 7-8, and having a water permeable cage body with a re-closable opening – see openings 32 and hinge – at 29 in figures 7-8, the cage comprising a pivotable back cover – at 26, that is operable to open and close the re-closable opening – see via 29,31 in figures 7-8.
Referring to claim 2, Fagerholm further discloses a keeper – at 29 and/or 30 and/or 31, holding the cage – see figures 7-8, and a back cover – at 26, pivotally connected to the keeper – see figures 7-8, and connected to the hook – at 3 – see figures 7-8.
Referring to claim 3, Fagerholm further discloses a clasp – at 31, between the keeper – at 30, and the back cover – at 26, for holding the back cover and keeper in the closed position – see figures 7-8.
Referring to claim 4, Fagerholm further discloses the clasp surrounds a portion of the hook – see 31 proximate and about part of the hook – at 3 in figures 7-8.
Referring to claim 8, Fagerholm further discloses a fishing lure assembly comprising, a cage body – at 16 or 26, and a hook – at 3, the cage body mounted to a frame – at 11’, a back cover – at the other of 16 or 26, is held by the frame – see figures 7-8, the cage body has holes on a front face thereof – see at 32, a back side of the cage body has an opening for insertion of bait – at 27 – see figures 7-8, the hook connected to the frame – see at 3 in figures 7-8.
Referring to claim 9, Fagerholm further discloses the cage body has an approximate inverted L-shaped side profile – see at 31 in figure 7, and an upper portion is sized and shaped to fit snugly into a compatibly shaped, opening in the frame – see 28 in open space at 29 or 31 in open space in 30 in figures 7-8.
Referring to claim 11, Fagerholm further discloses an openable back cover – at 26, that closes the opening for insertion of bait and wherein the hook – at 3, is connected to the back cover – see figures 7-8.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagerholm as applied to claim 4 above, and further in view of U.S. Patent No. 7,028,430 to Gironda.
Referring to claim 5, Fagerholm further discloses the cage is composed of a resilient material having spaced-apart perforations – see perforations at 27 and figures 7-8 and resilient material detailed in page 1 column 2 lines 14-19. Fagerholm does not disclose the back cover and keeper are made of a rigid plastic. Gironda does disclose the cover and keeper can be made from a rigid plastic – see for example at 30-46 and column 3 lines 44-64. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Fagerholm and make the cover and keeper out of any desired material including the plastic material disclosed by Gironda, so as to yield the predictable result of making the device both lightweight and durable.
Referring to claim 6, Fagerholm as modified by Gironda dos not disclose the hook is molded into the back cover. However, it would have been obvious to one of ordinary skill in the art to take the device of Fagerholm as modified by Gironda and have the hook integrally molded into the back cover, so as to yield the predictable result of making the device more durable and easier to manufacture.
Referring to claim 7, Fagerholm as modified by Gironda further discloses the hook – at 3, has a curved hook end that is below and in front of the cage – see portion of hook – at 3 outside the cage in figures 7-8 of Fagerholm.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagerholm as applied to claim 8 above.
Referring to claim 10, Fagerholm further discloses an openable back cover – at 26, that closes the opening for insertion of bait – see figures 7-8, but does not disclose the hook is molded integrally with the back cover. However, it would have been obvious to one of ordinary skill in the art to take the device of Fagerholm and have the hook integrally molded into the back cover, so as to yield the predictable result of making the device more durable and easier to manufacture.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to fishing lures in general:
	U.S. Pat. No. 933,818 to Beatty – shows fishing lure
	U.S. Pat. No. 2,600,314 to Miner – shows fishing lure
	U.S. Pat. No. 2,697,295 to Hinds – shows fishing lure
	U.S. Pat. No. 3,688,430 to Balch – shows fishing lure
	U.S. Pat. No. 4,603,502 to MacDonald – shows fishing lure
	U.S. Pat. No. 4,839,982 to Wood – shows fishing lure
	U.S. Pat. No. 4,930,245 to Bazzano – shows fishing lure
	U.S. Pat. No. 4,961,280 to Hudson – shows fishing lure
	U.S. Pat. No. 6,247,260 to Kandlbinder et al. – shows fishing lure
	U.S. Pat. No. 7,490,432 to Gillihan – shows fishing lure

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643